DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Peter Zacharias on 1/12/2021 a provisional election was made without traverse to prosecute the invention of a combine with a sensor being a camera and inclinometer, claims 1, 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6, 15-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US 2015/0264864 A1), hereinafter Branch, in view of Murray et al. (US 2015/0011276 A1), hereinafter Murray.
Regarding claim 1, Branch teaches a combine (Harvester 100, Fig. 1) comprising:
a feeder housing for receiving harvested crop (Feederhouse 106);
a separating system for threshing the harvested crop to produce grain and residue (Mechanisms 109 thresh, separate, and clean crop, [0023] lines 11-12);

a controller coupled to the sensor, the windrow door actuator, and the windrow chute actuator (ECU 302 is connected to sensor 204 and actuator 202, Fig. 3), the controller configured to:
determine a physical characteristic of the windrow or an operational state of the combine based on the output of the sensor (Signal produced by the sensor and transmitted to ECU 302 indicates density of MOG on the left side, [0033] lines 12-15), and
adjust at least one of the windrow door angle or the windrow chute angle based on the determined physical characteristic or operational state (ECU 302 sends signal to actuator 202 based on a comparison of the signals from sensors, steps 406 and 408 in Fig. 4).
	While Branch teaches a combine with a sensor to detect the spread of residue and a controller that adjusts an actuator based on signals from the sensor, Branch does not teach the combine having a windrow door with an actuator or a windrow chute with an actuator. Murray teaches a combine comprising:
	a windrow door for expelling the residue from the combine (Swath door 32, Fig. 3);
a windrow door actuator coupled to the windrow door to position the windrow door at a windrow door angle (Actuating mechanism 38);
a windrow chute for receiving the expelled residue from the windrow door and guiding the residue into a windrow (Windrow chute 52);
a windrow chute actuator coupled to the windrow chute to position the windrow chute at a windrow chute angle (Windrow chute 52 is displaced by a mechanical connection to swath door 32, [0029] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Branch with the windrow door with an actuator and 
Regarding claim 2, the combination of Branch in view of Murray as set forth above further teaches wherein the windrow door actuator is configured to adjust the windrow door to multiple predetermined windrow door angles (Swath door 32 has a first lowered position and elevated position, Figs. 2 and 3 of Murray), wherein the windrow chute actuator is configured to adjust the windrow chute to multiple predetermined windrow chute angles (Windrow chute 52 has a first upper position and lower position, Figs. 2 and 3 of Murray).
Regarding claim 3, the combination of Branch in view of Murray as set forth above further teaches wherein the sensor is a camera that captures an image of the windrow and provides the image in the output, and the controller is further configured to determine the physical characteristic based on the image of the windrow (One sensing means is digital camera for operator to determine whether MOG is properly steered based on image, [0006] of Branch).
Regarding claim 11, Branch teaches a method for controlling a combine (Process in Fig. 4) including a feeder housing for receiving harvested crop (Feederhouse 106, Fig. 1), a separating system for threshing the harvested crop to produce grain and residue (Mechanisms 109 thresh, separate and clean crop, [0023] lines 11-12), a sensor configured to provide an output (Ultrasonic sensor 204, Fig. 2), and a controller coupled to the sensor, the windrow door actuator, and the windrow chute actuator (ECU 302 connected to sensor 204 and actuator 202, Fig. 3), the method comprising:.
determining, by the controller, a physical characteristic of the windrow or an operational state of the combine based on the output of the sensor (Signal produced by the sensor and transmitted to ECU 302 indicates density of MOG on the left side, [0033] lines 12-15); and
adjusting, by the controller, at least one of the windrow door angle or the windrow chute angle based on the determined physical characteristic or operational state (ECU 302 sends 
While Branch teaches a method for controlling a combine with a sensor to detect the spread of residue and a controller that adjusts an actuator based on signals from the sensor, Branch does not teach the combine including a windrow door with an actuator or a windrow chute with an actuator. Murray teaches a combine including a windrow door for expelling the residue from the combine (Swath door 32, Fig. 3), a windrow door actuator coupled to the windrow door to position the windrow door at a windrow door angle (Actuating mechanism 38), a windrow chute for receiving the expelled residue from the windrow door and guiding the residue into a windrow (Windrow chute 52), a windrow chute actuator coupled to the windrow chute to position the windrow chute at a windrow chute angle (Windrow chute 52 is displaced by a mechanical connection to swath door 32, [0029] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for controlling a combine of Branch with the windrow door with an actuator and windrow chute with an actuator as taught by Murray in order to windrow the straw in an even and consistent stream rather than spreading.
Regarding claim 12, the combination of Branch in view of Murray as set forth above further teaches the method comprising adjusting, by the windrow door actuator, the windrow door to multiple predetermined windrow door angles (Swath door 32 has a first lowered position and elevated position, Figs. 2 and 3 of Murray), and adjusting, by the windrow chute actuator, the windrow chute to multiple predetermined windrow chute angles (Windrow chute 52 has a first upper position and lower position, Figs. 2 and 3 of Murray).
Regarding claim 13, the combination of Branch in view of Murray as set forth above further teaches the method wherein: the sensor is a camera, 
the method further comprises:
	capturing, by the camera, an image of the windrow; and

the determining, by the controller, comprises determining the physical characteristic based on the image of the windrow (One sensing means is digital camera for operator to determine whether MOG is properly steered based on image, [0006] of Branch).
Claims 7, 9, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US 2015/0264864 A1), hereinafter Branch, in view of Murray et al. (US 2015/0011276 A1), hereinafter Murray, further in view of Palla et al. (US 2017/0086372 A1), hereinafter Palla.
Regarding claim 7, the combination of Branch in view of Murray as set forth above teaches a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators. The combination of Branch in view of Murray does not teach the sensor being an inclinometer to sense the inclination of the combine. Palla teaches wherein the sensor is an inclinometer that senses an inclination of the combine and provides the inclination in the output (Orientation sensor 124, Fig. 1 of Palla), and the controller is further configured to determine the operational state of the combine based on the inclination (Orientation sensor 124 sends signal to control system 110 to consider the orientation, [0025] of Palla).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Branch in view of Murray with the orientation sensor as taught by Palla in order to account for different orientations that would affect the consistency of the windrows.
Regarding claim 9, the combination of Branch in view of Murray as set forth above teaches a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators. The combination of Branch in view of Murray does not teach the controller adjusting the windrow door or chute angle based on the crop moisture. Palla teaches wherein the controller is further configured to adjust at least one of the windrow door angle or the windrow chute angle based on at least one of a type of the crop being harvested, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Branch in view of Murray with the moisture sensor to adjust the windrow door or chute angle as taught by Palla in order to account for different moisture levels in the crop that affect the weight of the windrowed material.
Regarding claim 17, the combination of Branch in view of Murray as set forth above teaches a method for controlling a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators. The combination of Branch in view of Murray does not teach the sensor being an inclinometer to determine the inclination of the combine. Palla teaches the method comprising detecting, by an inclinometer, an inclination of the combine (Orientation sensor 124, Fig. 1 of Palla), and determining, by the controller, the operational state of the combine based on the inclination (Orientation sensor 124 sends signal to control system 110 to consider the orientation, [0025] of Palla).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for controlling the combine of Branch in view of Murray with the orientation sensor as taught by Palla in order to account for different orientations that would affect the consistency of the windrows.
Regarding claim 19, the combination of Branch in view of Murray as set forth above teaches a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators. The combination of Branch in view of Murray does not teach the controller adjusting the windrow door or chute angle based on the crop moisture. Palla teaches the method comprising adjusting, by the controller, at least one of the windrow door angle or the windrow chute angle based on at least one of a type of the crop being harvested, moisture of the crop being harvested, or a speed of a rotor expelling the residue through the windrow door (Moisture sensor 122 sends a moisture sensor signal to the control signal offset generator to alter the spread direction, [0038] and Fig. 5 of Palla).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for controlling the combine of Branch in view of Murray with the moisture sensor to adjust the windrow door or chute angle as taught by Palla in order to account for different moisture levels in the crop that affect the weight of the windrowed material.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US 2015/0264864 A1), hereinafter Branch, in view of Murray et al. (US 2015/0011276 A1), hereinafter Murray, further in view of Desmet et al. (US 9,578,803), hereinafter Desmet.
Regarding claim 10, the combination of Branch in view of Murray as set forth above teaches a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators. The combination of Branch in view of Murray does not teach the controller being configured to determine the windrow door angle and windrow chute angle. Desmet teaches wherein the controller is further configured to determine the windrow door angle and the windrow chute angle based on outputs of respective multi-positional encoders on the windrow door actuator and the windrow chute actuator (Controller tracks position measurement sensors for tracking the contraction state of the actuator or positions of the deflector doors, Col. 6 lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Branch in view of Murray with the controller configured to determine windrow door and chute angle as taught by Desmet in order to have greater control over the implements on the combine.
Regarding claim 20, the combination of Branch in view of Murray as set forth above teaches a method for controlling a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators. The combination of Branch in view of Murray does not teach the controller being configured to determine the windrow door angle and windrow chute angle. Desmet teaches the method further comprising determining, by the controller, the windrow door angle and the windrow chute angle based on outputs of respective multi-positional encoders on the windrow door actuator and the windrow chute actuator (Controller tracks position measurement sensors for tracking the contraction state of the actuator or positions of the deflector doors, Col. 6 lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for controlling the combine of Branch in view of Murray with the controller configured to determine windrow door and chute angle as taught by Desmet in order to have greater control over the implements on the combine.

Allowable Subject Matter

Claims 4, 8, 14, 18, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Posselius et al. (US 2018/0310474 A1) teaches a combine with a sensor to monitor residue coverage and a processor to control the residue spread. Beavers et al. (US 10,820,502 B2) teaches a combine with a windrow door and chute and controller to adjust the spreader output based on combine heading.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/M.I.N./Examiner, Art Unit 3671